NO. 12-18-00246-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 OLD REPUBLIC INSURANCE                                       §   APPEAL FROM THE 124TH
 COMPANY,
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 ROSIE MARY BOOKER,
 APPELLEE                                                     §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant Old Republic Insurance Company filed an unopposed motion to dismiss this
appeal because the parties settled their dispute. No decision has been delivered in this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.1(a). As requested in the unopposed motion, we direct the Gregg County
District Clerk to release the supersedeas bond filed by Appellant. The surety for Appellant, Old
Republic Surety Company, is discharged from its liability on the supersedeas bond. Costs on
appeal are taxed against the party incurring them.
Opinion delivered November 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 28, 2018


                                         NO. 12-18-00246-CV


                         OLD REPUBLIC INSURANCE COMPANY,
                                      Appellant
                                         V.
                               ROSIE MARY BOOKER,
                                      Appellee


                                Appeal from the 124th District Court
                         of Gregg County, Texas (Tr.Ct.No. 2016-248-B)


                    THIS CAUSE came on to be heard on the agreed motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is the opinion of this court that the
motion to dismiss be granted.

                    It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the same are,
adjudged against the party that incurred them; for which execution may issue; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.